[Cite as State v. Rance, 2022-Ohio-4125.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


State of Ohio/City of Toledo                     Court of Appeals No. L-21-1234

        Appellee                                 Trial Court No. CRB-21-06233

v.

Giano Rance                                      DECISION AND JUDGMENT

        Appellant                                Decided: November 18, 2022

                                            *****

        David L. Toska, City of Toledo Chief Prosecuting Attorney, and
        Christopher D. Lawrence, Assistant Prosecuting Attorney, for appellee.

        Laurel A. Kendall, for appellant.

                                            *****

        OSOWIK, J.

        {¶ 1} This is an appeal from a judgment of the Toledo Municipal Court which,

following a bench trial, found appellant, Giano Rance, guilty of a violation of R.C.

2903.13(A), Assault, a misdemeanor of the first degree. Appellant was then sentenced to
180 days, with all days suspended upon certain terms and conditions of probation for a

period of one year. For the reasons set forth below, this court affirms the judgment of the

trial court.

                                       Background

        {¶ 2} On July, 10, 2021, A.T. and the father of her two children, T.K. attended a

gathering at his cousin’s, appellant Giano Rance, residence. A.T., T.K, appellant, and

appellant’s girlfriend were all in attendance and had been drinking. According to A.T.’s

testimony, she and her boyfriend got into a heated argument at some point during the

gathering. During the course of the disagreement between A.T. and T. K., a fan was

knocked over. Then, appellant got up from the couch angrily and closed-hand punched

A.T. on the right side of her face. A.T. was knocked to the ground by the punch and

testified that when she got up her ear was hot, ringing, and she could not hear.

        {¶ 3} A.T. went outside and called her mother, who picked her up from the home.

The victim stated that she did not call the police because everyone had been drinking and

she did not want to get anyone in trouble for drinking and driving. Later she went to the

hospital where she was notified that her eardrum had ruptured. The nurses at the hospital

called the police. Upon speaking with A.T., she told them that she was assaulted by

appellant and sustained bruising on her arm.




2.
                                   Assignments of Error

       {¶ 4} Appellant present two assignments of error for our review:

              1. Trial court erred to the prejudice of the appellant by denying the

       defense motion for acquittal pursuant to Crim. R. 29.

              2. Appellant’s conviction for simple assault pursuant to R.C.

       2903.13(A) was not supported by the manifest weight of the evidence.

       {¶ 5} In his first assignment of error, Rance asserts that the trial court abused its

discretion by denying the defense motion for acquittal pursuant to Crim.R. 29.

       {¶ 6} A motion for acquittal under Crim.R. 29(A) is reviewed de novo by this

court as a question of law. State v. Thompkins, 78 Ohio St.3d 380, 386-387, 678 N.E.2d

541 (1997). The motion is tested against the same standard used to determine whether a

verdict is supported by sufficient evidence. State v. Tenace, 109 Ohio St.3d 255, 2006-

Ohio-2417, 847 N.E.2d 386, ¶ 37; State v. Nuhfer, 6th Dist. Lucas No L–07–1125, 2009-

Ohio-1474, ¶ 25. When reviewing the record of a criminal conviction for the sufficiency

of the evidence, a court must assess whether the evidence was legally sufficient to

support the jury verdict as a matter of law. Thompkins, supra.

       {¶ 7} As we stated in Nuhfer: “The court must determine whether the evidence

submitted is legally sufficient to support all of the elements of the offense charged. * * *

The test is, viewing the evidence in a light most favorable to the prosecution, could any




3.
rational trier of fact have found the essential elements of the crime proven beyond a

reasonable doubt.” Nuhfer at ¶ 34.

       {¶ 8} R.C. 2903.13(A) provides: No person shall knowingly cause or attempt to

cause physical harm to another or to another’s unborn.

       {¶ 9} In determining whether a conviction is based on sufficient evidence, an

appellate court does not assess whether the evidence is to be believed, but whether, if

believed, the evidence against a defendant would support a conviction. State v. Toda, 6th

Dist. Lucas No. L-18-1149, 2019-Ohio-4903, ¶ 31-41.

       {¶ 10} Appellant engages in a broad attack on the credibility of the victim. He

argues that this reviewing court should infer that the origin of the bruises to the victim are

from an altercation involving her boyfriend, K.T. However, that incident in the record

before the trial court occurred on March 4, 2020, nearly one and one –half years before

the July 10, 2021 event that is now before this court. Rance speculates that the victim

must have suffered a bruise to her jaw in the 2020 incident involving K.T. and that this

court should somehow infer that the assailant in the July 10, 2021 altercation was K.T.,

despite the absence of any evidence to support this notion.

       {¶ 11} To the contrary, when the Toledo Police Officer Histed responded to the

hospital emergency room, A.T. was consistent in telling the officer what happened and

who was responsible for the bruising and ruptured eardrum.




4.
       {¶ 12} Appellant argues that the testimony of the victim and the responding officer

implicating him was contradictory. However, this contention calls for an evaluation of

the witnesses’ credibility. In State v. Yarbrough, 95 Ohio St.3d 227, 2002-Ohio-2126,

767 N.E.2d 216, ¶ 79, the court succinctly stated “an evaluation of the witnesses’

credibility, which —as we have repeatedly pointed out—is not proper on review for

evidentiary sufficiency.”

       {¶ 13} We will not disturb the verdict unless we determine that reasonable minds

could not arrive at the conclusion reached by the trier of fact. State v. Treesh, 90 Ohio

St.3d 460, 484, 739 N.E.2d 749 (2001).

       {¶ 14} In light of the totality of the evidence, we find that the elements of the

crime were proven beyond a reasonable doubt. The victim identified Rance as the person

who struck her on the side of the head causing her bruises and ruptured eardrum. R.C.

2901.22 states that “a person acts knowingly, regardless of purpose, when the person is

aware that the person's conduct will probably cause a certain result or will probably be of

a certain nature.”

       {¶ 15} A reasonable person would be cognizant of the probability of physical

harm resulting from a punch to the side of the head. The bruises to A.T.’s face and

ruptured eardrum evidence that she experienced physical harm as a result of the

appellant’s actions. We find that reasonable minds could come to the conclusion that the




5.
elements of assault were proven beyond a reasonable doubt. Appellant’s first assignment

of error is found not well-taken.

       {¶ 16} We will now address appellant’s second assignment of error that claims his

conviction was not supported by the manifest weight of the evidence.

       {¶ 17} At the outset, we will note that appellant’s second assignment references a

conviction for resisting arrest, pursuant to R.C. 2921.33(A). Since this case has no such

charge and his argument addresses the assault conviction, we shall proceed accordingly.

       {¶ 18} While sufficiency of the evidence examines whether the evidence is legally

sufficient to support the verdict as a matter of law, the criminal manifest weight of the

evidence standard addresses the evidence’s effect of inducing belief. State v. Wilson, 113

Ohio St.3d 382, 2007-Ohio-2202, 865 N.E.2d 1264, ¶ 25, citing Thompkins, 78 Ohio

St.3d at 386, 678 N.E.2d 541. Under the manifest weight of the evidence standard, a

reviewing court must ask the following question: whose evidence is more persuasive—

the state’s or the defendant’s? Id. at ¶ 25. Although there may be legally sufficient

evidence to support a judgment, it may nevertheless be against the manifest weight of the

evidence. Thompkins at 387.

       {¶ 19} When a court of appeals reverses a judgment of a trial court on the basis

that the verdict is against the weight of the evidence, the appellate court sits as a

“thirteenth juror” and disagrees with the fact finder’s resolution of the conflicting

testimony. Wilson at ¶ 25, quoting Thompkins at 387. In determining whether a




6.
conviction is against the manifest weight of the evidence, the appellate court must review

the entire record, weigh the evidence and all reasonable inferences, consider the

credibility of the witnesses and determine whether, in resolving any conflicts in the

evidence, the jury clearly lost its way and thereby created such a manifest miscarriage of

justice that the conviction must be reversed and a new trial must be ordered. A

conviction should be reversed on manifest weight grounds only in the most exceptional

case in which the evidence weighs heavily against the conviction. Id.

       {¶ 20} Moreover, it is inappropriate for a reviewing court to interfere with factual

findings of the trier of fact unless the reviewing court finds that a reasonable juror could

not find the testimony of the witness to be credible. State v. Dean, 2018-Ohio-1740, 112

N.E.3d 32, ¶ 25-27 (6th Dist).

       {¶ 21} In conducting our analysis, we are mindful that the weight of the evidence

and the credibility of the witnesses are matters primarily for the factfinder to determine.

State v. Hernandez, 2018-Ohio-738, 107 N.E.3d 182, ¶ 28 (8th Dist.). The rationale

behind this principle is that the trier of fact is in the best position to take into account

inconsistencies, along with the witnesses’ manner and demeanor, and determine whether

the witnesses’ testimonies are credible. Id. Thus, it is for the fact finder to evaluate the

credibility of witnesses in light of inconsistent or contradictory testimony.

       {¶ 22} A defendant is not entitled to reversal on manifest weight grounds merely

because certain aspects of a witness’ testimony are inconsistent or contradictory. State v.




7.
Sykes, 6th Dist. Lucas No. L-21-1181, 2022-Ohio-865, ¶ 25, citing State v. Flores-

Santiago, 8th Dist. Cuyahoga No. 108458, 2020-Ohio-1274, ¶ 40.

       {¶ 23} Rance’s arguments with respect to his manifest weight claim are the same

presented in his sufficiency argument. Appellant argues that A.T. wanted to protect her

boyfriend and claims this was evidenced by the victim’s statement that her boyfriend had

never punched her although the affidavit during trial indicated that he had punched her

the previous year. And that she did not call the police because she did not want her

boyfriend, K.T. to get in trouble which should call in to question the credibility of her

testimony.

       {¶ 24} It is the trier of fact that is charged with weighing the evidence and

determining the credibility of the witnesses because the jury or judge can observe the

witnesses’ demeanor, gestures, and voice inflections to weigh credibility. State v. Mims,

6th Dist. Lucas No. L-18-1166, 2019-Ohio-4615, ¶ 14. As such, we find that a

reasonable trier of fact could have convicted the appellant. The victim was clearly

assaulted. The victim presented medical evidence at trial of a ruptured eardrum and

bruising, and stated on the record multiple times that the assailant was appellant. There

were no other witnesses who were present at appellant’s house during the altercation to

testify that the assailant was anyone other than appellant. Although A.T.’s testimony did

include some conflicting statements, we do not believe this is adequate to overcome what




8.
the fact finder, the trial court, witnessed. We find that a trier of fact could find the

victim’s testimony to be credible.

         {¶ 25} We cannot say that this is one of the exceptional cases where the evidence

weighs heavily against conviction. The verdict was premised upon multiple sources of

evidence, including the victim’s testimony and that of the responding officer.

         {¶ 26} We find that the appellant’s second assignment of error is not well-taken.

         {¶ 27} The judgement of the Toledo Municipal Court is hereby affirmed.

Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.

                                                                           Judgment affirmed.

       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.

Thomas J. Osowik, J.                             ____________________________
                                                         JUDGE
Christine E. Mayle, J.
                                                 ____________________________
Gene A. Zmuda, J.                                        JUDGE
CONCUR.
                                                 ____________________________
                                                         JUDGE


          This decision is subject to further editing by the Supreme Court of
     Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
          version are advised to visit the Ohio Supreme Court’s web site at:
                   http://www.supremecourt.ohio.gov/ROD/docs/.




9.